Citation Nr: 0412966	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970 and died in September 2002.  The appellant is 
his son.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in September 2002; his death was due to 
the effects of gastric carcinoma.

3.  During his lifetime, the veteran was not service 
connected for any disease or injury.

4.  The preponderance of the evidence demonstrates that the 
veteran's gastric carcinoma was not manifested in service, 
and that his death is not causally related to exposure to 
herbicides or any other in-service event.

5.  The veteran was not totally disabled by reason of 
service-connected disability at any time prior to his death.




CONCLUSIONS OF LAW

1.  Gastric carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

3.  The requirements for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2003).

4.  The requirements for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The May 2003 Statement of the Case (SOC), advised the 
appellant of the laws and regulations pertaining to his 
claim.  This document informed the appellant of the evidence 
of record and explained the reasons and bases for denial.  
The appellant was specifically informed that his claim of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, and Eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 were being 
denied because the evidence did not show that the veteran had 
died of a service-connected condition, or that his death was 
related to service, or that he was 100 percent disabled due 
to a service-connected condition at the time of his death.  
The SOC made it clear to the appellant that in order to 
prevail on his claim, he would need to present evidence that 
the veteran's death was related to service or that he was 
totally disabled due to a service-connected condition at the 
time of his death.  The RO sent a letter dated in September 
2002 that told the appellant about the VCAA and informed him 
what evidence the RO would obtain and what he needed to do.  
The RO obtained service medical records and VA treatment 
records, and a copy of the veteran's death certificate.  The 
appellant has not indicated that there is any other evidence 
available, and more than one year has passed since he was 
notified of what he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in September 2002, which was 
prior to the November 2002 rating decision denying the 
appellant's claims.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.



II.  Service connection for the cause of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2003).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

The veteran did not have any service-connected disability at 
the time of his death.  In this case, the veteran's death 
certificate reflects that he died in September 2002 as a 
result of gastric carcinoma.  The veteran's service medical 
records are negative for any mention of this disease.  The 
treatment records in the file indicate that the first mention 
of gastric carcinoma was in 1999 when the veteran was 
diagnosed.  This was 29 years after his discharge from 
service.   VA treatment notes from 1999 until the veteran's 
death 3 years later do not make any mention of a link to 
service.

None of the evidence in the record establishes, or even 
suggests, a link between the veteran's gastric carcinoma and 
his prior military service.  In light of the lack of evidence 
establishing such a link, the lack of evidence that the 
veteran suffered from gastric carcinoma in service, and in 
light of the approximately 29 year gap between the veteran's 
discharge from service and the first mention in his medical 
records of gastric cancer, the Board finds that service 
connection for the veteran's cause of death due to gastric 
carcinoma is not warranted.  38 U.S.C.A. § 1110, 1310 (West 
1991); 38 C.F.R. § 3.312 (2003).  In addition, there was no 
service-connected disability present that could have been 
related to his death from gastric carcinoma.  Id.

The appellant has also claimed that the veteran's gastric 
carcinoma should be considered service-connected due to 
exposure to herbicides, including Agent Orange, during the 
Vietnam era.  

Certain disorders associated with herbicide agent (Agent 
Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  See, 38 C.F.R. §§ 3.307, 
3.309 (2003).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

First, it is noted that there is no evidence that the veteran 
served in Vietnam, so the legal presumption would not apply.  
Moreover, VA, under the authority of the Agent Orange Act of 
1991, has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
gastrointestinal tumors, including gastric carcinoma.  See, 
64 Fed. Reg. 59232 (November 2, 1999).  Based on studies 
reviewed by the National Academy of Sciences (NAS), the 
notice in the Federal Register stated that "on the basis of 
all evidence available, the Secretary has found that the 
credible evidence against an association between 
gastrointestinal tumors (stomach cancer, pancreatic cancer, 
colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  Id.

Therefore, based on the above, the Board finds that 
presumptive service connection for gastric carcinoma, and 
therefore for the veteran's cause of death, based on exposure 
to an herbicide agent while in Vietnam is not warranted.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  As shown 
above, there is no medical evidence that links the veteran's 
gastric carcinoma to his military service.

Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death on either a direct 
basis, or on the basis of presumed service connection due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met:

(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death;
(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release from 
active duty; or
(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time 
of death, the veteran had service-connected 
disability rated totally disabling by VA but 
was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents;
(2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an 
indebtedness of the veteran;
(3) The veteran had applied for compensation 
but had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision concerning 
the issue of service connection, disability 
evaluation, or effective date;
(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation;
(5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2);
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued 
payments based on a total service-connected 
disability rating; or
(7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits 
were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 
38 C.F.R. § 3.22 was recently revised pursuant to expedited 
rulemaking directed by the United States Court of Appeals for 
the Federal Circuit.  See National Organization of Veterans 
Advocates (NOVA I) v. Secretary of Veterans Affairs, 260 F.3d 
1365 (2001).  This regulation has been reviewed by the Court 
of Appeals for the Federal Circuit, see NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (2003) (NOVA II), and deemed 
valid with the exception of claims involving reopening of 
previous final VA decisions which is not implicated in this 
case.  The Court of Appeals for the Federal Circuit directed 
VA to process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.  The "hypothetical" 
entitlement 


claim, identified in Timberlake v. Gober, 14 Vet. App. 122 
(2000) due to a conflict of regulatory language with the 
former version of 38 C.F.R. § 3.22, no longer applies.

In this case, the veteran was not service connected for any 
disease or disability during his lifetime.  As held above, 
the evidence of record is against a finding that the veteran 
suffered from gastric carcinoma in service.  The 
preponderance of the evidence of record is against a finding 
that gastric carcinoma is subject to service connection on a 
direct or presumptive basis.  Accordingly, the Board must 
find that the veteran was not totally disabled by reason of 
service-connected disability at any time prior to his death.  
The appellant has not met the threshold requirement for 
entitlement to DIC under 38 U.S.C.A. § 1318, and the claim 
must be denied for lack of legal merit.

IV.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the surviving child of a veteran will 
have basic eligibility if the veteran was discharged from 
service under conditions other than dishonorable; and a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or he died as a result of 
a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807(a) (2003).  The 
veteran had honorable service.  As discussed above, there is 
no competent evidence that the veteran died as the result of 
a service-connected disability, and the veteran was not 
entitled to service connection for any disease or injury.  
This case does not meet any of the requisites for the payment 
of benefits under United States Code, Title 38, Chapter 35, 
and the claim is denied for lack of legal merit.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



